DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (US PG Pub. No. 2017/0183565).
Regarding Claim 1. Jun discloses: a quantum dot-polymer composite (title) comprising a polymer matrix (¶ [0131],polymer composite pattern); and quantum dots dispersed in the polymer matrix (¶ [0131]), wherein the quantum dots comprise a core-shell quantum dot (¶ [0140]) comprising a semiconductor nanocrystal core comprising indium, zinc , and phosphorus (last 2 lines, ¶ [0140], InPZn), and a semiconductor nanocrystal shell¶ [0140]) disposed on the semiconductor nanocrystal core, the semiconductor nanocrystal shell comprising zinc, selenium, and sulfur (lines 2-3, ZnSeS), wherein the core-shell quantum dots do not comprise cadmium (no Cadmium shown or desired, see abstract), the core-shell quantum dots are configured to emit green light (table 1, page 21, all of the core/shell combos shown emit green light), 
Jun fails to disclose: the core-shell quantum dots have a mole ratio of phosphorus to indium of greater than or equal to about 0.75:1, and the core-shell quantum dots have a mole ratio of zinc to indium of greater than or equal to about 35:1.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed mole ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 2, Jun fails to disclose:  wherein the core-shell quantum dots have a mole ratio of sulfur to selenium of less than or equal to about 1:1.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed mole ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 3, Jun discloses: wherein a maximum luminescent peak wavelength of the green light is greater than or equal to about 500 nm and less than or equal to about 550 nm (¶[0152], last lines).  
Regarding Claim 4,Jun discloses: wherein a quantum efficiency of the quantum dot-polymer composite is greater than or equal to about 80% (¶ [0034], 75% about is considered < 10%).   
Regarding Claim 6, Jun fails to disclose: wherein in the core-shell quantum dots, a mole ratio of sulfur to selenium is less than or equal to about 0.9; the mole ratio of phosphorus to indium is less than or equal to about 1.2:1; or the mole ratio of zinc to indium is less than or equal to about 55:1.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed mole ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 7, Jun fails to disclose: wherein the core-shell quantum dots have a mole ratio of a sum of sulfur and selenium to indium of greater than or equal to about 10:1 and less than or equal to about 45:1.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed molar ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 11, Jun discloses: wherein the polymer matrix comprises a crosslinked polymer, a binder polymer having a carboxylic acid group (¶ [0038]), or a combination thereof.  
Regarding Claim 12, Jun discloses: A display device (¶ [0056]], LCD) comprising a light source (LED or OLED) and optionally a light emitting element, wherein the light emitting element comprises the quantum dot-polymer composite of claim 1 (¶ [0055]), and if present, the light source is configured to provide the light emitting element with incident light (an LCD requires a backlight such as an LED or OLED).  
Regarding Claim 13, Jun discloses: wherein the light emitting element comprises a sheet of the quantum dot-polymer composite; or the light emitting element (OLED) comprises a stacked structure (¶ [0056], OLEDs have stacked structures) comprising a substrate and a light emitting layer (required for an OLED) disposed on the substrate, the light emitting layer comprising a pattern of the quantum dot-polymer composite (¶ [0006]).  
Regarding Claim 14., Jun discloses: a quantum dot population (title) comprising Core-shell quantum dots (¶ [0130]) comprising a semiconductor nanocrystal core comprising indium, zinc , and phosphorus(last 2 lines, ¶ [0140], InPZn) , and a semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core, the semiconductor nanocrystal shell comprising zinc, selenium, and sulfur (¶ [0130]), wherein the core-shell quantum dots do not comprise cadmium (¶ [0121], line 4), and the core-shell quantum dots are configured to emit green light having a maximum luminescent peak wavelength of less than or equal to about 540 nm (table 1, page 21, all of the core/shell combos shown emit green light. Emissions listed from 516 to 529 nm), 
Jun fails to disclose: the core-shell quantum dots have a mole ratio of phosphorus to indium of greater than or equal to about 0.75:1 and less than or equal to about 1.5:1, and the core-shell quantum dots have a mole ratio of zinc to indium of greater than or equal to about 33:1. 
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed mole ratios in the quantum dot composition of Jun, as a matter of obvious design choice.

Regarding Claim 15, Jun fails to disclose: wherein in the core- shell quantum dots, the mole ratio of phosphorus to indium is greater than or equal to about 0.8:1 and less than or equal to about 0.98:1.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed molar ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 16, Jun fails to disclose: wherein in the core- shell quantum dots, the mole ratio of zinc to indium is greater than or equal to about 40:1 and less than or equal to about 45:1.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed molar ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 17, Jun fails to disclose: wherein the core-shell quantum dots have a mole ratio of sulfur to selenium of less than or equal to about 1:1, or a mole ratio of sulfur to selenium is greater than or equal to about 0.3.  
However, applicant has not established the criticality of the claimed ratios. The specification lists a wide range of values that are acceptable and applicant has not provided any experimental data to show that the claimed ranges produce any novel or unexpected result or solve any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed molar ratios in the quantum dot composition of Jun, as a matter of obvious design choice.
Regarding Claim 19, Jun discloses: wherein a quantum efficiency of the quantum dot-polymer composite is greater than or equal to about 78% (¶ [0034], 75% about is considered < 10%).   
---------------------------------------------------------------------------------------------------
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (565) in view of Park et al (US PG Pub. No. 2017/0088775).
Regarding Claim 5, Jun fails to disclose: wherein the core-shell quantum dots are configured to have a valley depth defined by the following equation of greater than or equal to about 0.4: 
    PNG
    media_image1.png
    17
    213
    media_image1.png
    Greyscale
  wherein, Absfirst is an absorption at the first absorption peak, and AbSvalley is an absorption at the lowest point of the valley adjacent to the first absorption peak.  
Park et al (US PG Pub. No. 2017/0088775) teaches: wherein the core-shell quantum dots are configured to have a valley depth defined by the following equation of greater than or equal to about 0.4 (¶ [0143], a=2.57nm - ¶[0142], b=1.61nm, the difference is the depth of the valley, .96nm): (Park also teaches in paragraph [0158], the quantum efficiency of 80% in claim 5 above.
Regarding the equation below, this is considered an abstract idea and is not patentable (see MPEP 2106.04(a)(2).
 
    PNG
    media_image1.png
    17
    213
    media_image1.png
    Greyscale
  wherein, Absfirst is an absorption at the first absorption peak, and AbSvalley is an absorption at the lowest point of the valley adjacent to the first absorption peak.  
A motivation is not required since at the end of paragraph [0146] Park teaches the claimed QD InZnP/ZnSeS; since Jun discloses the same structure , it would also have the peak/valley parameters as claimed 
----------------------------------------------------------------------------------------------------
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (565) .in view of Lee et al (EP 3 760 692, English machine translation attached)
Regarding Claim 8, Jun fails to disclose: wherein the semiconductor nanocrystal shell comprises a first shell layer comprising zinc and selenium, and a second shell layer comprising zinc and sulfur disposed on the first shell layer.  
Lee teaches a quantum dot composition (title) wherein the semiconductor nanocrystal shell comprises a first shell layer comprising zinc and selenium (abstract, InZnP/ZnSe/ZnS) , and a second shell layer comprising zinc and sulfur disposed on the first shell layer (abstract).  
Lee teaches that this construction provides improved quantum efficiency and electron transport mobility I pg. 4, lines 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed core/shell configuration in the device of Jun, as taught by Lee, to provide improved quantum efficiency and electron transport mobility.
---------------------------------------------------------------------------------------------------
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (565) in view of Lee (692) and further in view of Chisaka et al (US PG Pub. No. 2019/0177608).
Regarding Claim 9, Jun, as modified by Lee, fails to disclose: wherein the second shell layer has a thickness of less than about 0.7 nm.  
Chisaka, teaches in a quantum dot composition” wherein the second shell layer has a thickness of less than about 0.7 nm (¶ [0103], last line).The paragraph states that the listed parameters insure that the QD can function as a quantum dot.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the claimed shell thickness for the second shell of Jun, as modified by Lee, as taught by Chisaka to ensure that it can function as a quantum dot.
------------------------------------------------------------------------------------------------
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (565) in view of Xie et al (Chinese Pub. No. CN 105602545, English machine translation attached).
Regarding Claim 18, Jun discloses: having an average particle size of greater than or equal to about 5 nanometers (¶ [0121], last 3 lines, 2-5)..
 Jun fails to disclose: and a standard deviation of less than or equal to about 17%. 
Xie teaches standard deviation of particles sizes of not more than 10-% showing that this is possible to do.
Since the size of a quantum dot determines the wavelength of emission, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide particles sizes with no more than a 17% deviation to ensure that the desired wavelengths are being emitted and that color purity is controlled.
-------------------------------------------------------------------------------------------------------
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jun (565) in view of Gao et al (Chinese Pub. No. CN 106701059, English machine translation attached).
Regarding Claim 20, Jun fails to disclose in the same embodiment: comprising preparing the semiconductor nanocrystal core; reacting a zinc shell precursor with a selenium precursor, a sulfur precursor  or a combination thereof in the presence of the semiconductor nanocrystal core and a first organic ligand to form the semiconductor nanocrystal shell comprising g zinc, selenium, and sulfur on the semiconductor nanocrystal core; wherein the preparing of the semiconductor nanocrystal core comprises preparing an indium precursor solution by heating an indium compound in the presence of a second organic ligand and an organic solvent; optionally heating the indium precursor solution; and mixing the indium precursor solution with a phosphorus precursor and a zinc core precursor, simultaneously or sequentially, and performing a reaction at a reaction temperature, wherein the amount of the indium precursor solution, the phosphorous precursor, and the zinc core precursor are adjusted to obtain the core-shell quantum dots having the mole ratio of phosphorus to indium of greater than or equal to about 0.75:1 and less than or equal to about 1.5:1 and the mole ratio of zinc to indium of greater than or equal to about 33:1.  
Gao  teaches preparing the semiconductor nanocrystal core (pg. 3, line 8); reacting a zinc shell precursor (line 23) with a selenium precursor (line 23), a sulfur precursor (line 23)  or a combination thereof in the presence of the semiconductor nanocrystal core (line 24) and a first organic ligand (line 18) to form the semiconductor nanocrystal shell comprising zinc, selenium, and sulfur on the semiconductor nanocrystal core (lines 23-25); wherein the preparing of the semiconductor nanocrystal core comprises preparing an indium precursor solution by heating an indium compound (lines 13-14) in the presence of a second organic ligand (line 189) and an organic solvent (line 21); optionally heating the indium precursor solution (line 12); and mixing the indium precursor solution with a phosphorus precursor and a zinc core precursor (lines 8-10), simultaneously or sequentially, and performing a reaction at a reaction temperature (line 14),
Jun, as modified by Gao, fails to disclose: wherein the amount of the indium precursor solution, the phosphorous precursor, and the zinc core precursor are adjusted to obtain the core-shell quantum dots having the mole ratio of phosphorus to indium of greater than or equal to about 0.75:1 and less than or equal to about 1.5:1 and the mole ratio of zinc to indium of greater than or equal to about 33:1.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  invention to try the claimed molar ratios in the composition of Jun, as modified by Gao, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.




--------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 10 and 21-23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
	Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “ wherein in a photoluminescence spectrum measured at 77K of the core-shell quantum dots, a ratio of a deep trap emission peak area to a total area of a maximum emission peak is less than or equal to about 4%” including the remaining limitations.
Regarding Claim 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 21, and specifically comprising the limitation of “wherein the zinc shell precursor does not comprise a halogen, and the forming of the semiconductor nanocrystal shell comprises injecting a halide and a Lewis base of an additional metal during the reaction of the zinc shell precursor and the sulfur precursor, wherein the additional metal comprises aluminum, magnesium, gallium, antimony, titanium, or a combination thereof” including the remaining limitations.
	Claims 22-23 are allowable, at least, because of their dependencies on claim 21.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875